IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45494

STATE OF IDAHO,                                )
                                               )   Filed: June 26, 2018
       Plaintiff-Respondent,                   )
                                               )   Karel A. Lehrman, Clerk
v.                                             )
                                               )   THIS IS AN UNPUBLISHED
RICKY TARSHA,                                  )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period of confinement of two years, for possession of a controlled
       substance, affirmed; order relinquishing jurisdiction, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; HUSKEY, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Ricky Tarsha was found guilty of possession of a controlled substance. I.C. § 37-
2732(c). The district court sentenced Tarsha to a unified term of seven years, with a minimum
period of confinement of two years. The district court retained jurisdiction, and Tarsha was sent
to participate in the rider program.




                                               1
       After Tarsha completed his rider, the district court relinquished jurisdiction. Tarsha
appeals, claiming that the district court erred by refusing to grant probation. He also argues his
sentence is excessive and constitutes an abuse of discretion.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Tarsha
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Tarsha also contends that his sentence is excessive and constitutes an abuse of discretion.
Sentences are reviewed for an abuse of discretion.        Our appellate standard of review and the
factors to be considered when evaluating the reasonableness of a sentence are well-established.
State v. Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000); State v. Sanchez, 115 Idaho 776,
769 P.2d 1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771, 653 P.2d 1183 (Ct. App. 1982);
State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982). When reviewing the length of a
sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170
P.3d 387, 391 (2007).
       Tarsha argues that all of the relevant goals of sentencing could have been accomplished
with probation. As noted above, however, the district court found that probation was not an
appropriate course of action in Tarsha’s case. The record does not indicate that the district court
abused its discretion in sentencing.
       The judgment of conviction and sentence of a unified term of seven years, with a
minimum period of confinement of two years, and the order of the district court relinquishing
jurisdiction are affirmed.




                                                   2